DETAILED ACTION
This Final is in response to the amendment and / or remarks filed on March 10, 2022.  Claims 1, 2, 3, 4 & 6 – 22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 9, 11, 12, 13, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 20 2015 103 672 U1) to Mijnen in view of (Japan Patent Number 2006–88795 A) to Matsuura.
Regarding claim 7, Mijnen discloses the clamping system for clamping on the bicycle luggage carrier (3 & 5) and the carrier coupling part (17 & 19) mountable on the clamping system and configured to cooperate with the corresponding luggage coupling part of the bicycle accessory, 
wherein the shoulder of each of the first clamping hook and the second clamping hook (25 & 27) includes the upper coupling part contact surface and the lower rod contact surface (See Figures 1 & 7).
However, Mijnen does not explicitly disclose wherein the clamping system comprises at least two clamping sets, each clamping set including the first clamping hook and the second clamping hook each arranged to clamp the longitudinal rod of the bicycle luggage carrier, the clamping set further including an adjustment member located below the carrier coupling part and extending between the first clamping hook and the second clamping hook such that the distance between the first and second clamping hook is adjustable; and wherein the shoulder of the first and second clamping hook arranged to receive the adjustment member between the upper coupling part contact surface and the lower rod contact surface.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the clamping system comprising at least two clamping sets, each clamping set including the first clamping hook and the second clamping hook each arranged to clamp the longitudinal rod of the bicycle luggage carrier, the clamping set further including an adjustment member located below the carrier coupling part and extending between the first clamping hook and the second clamping hook such that the distance between the first and second clamping hook is 

Regarding claim 8, Mijnen as modified by Matsuura discloses the adjustment member (7, 9, 9A, 9B, 9C & 22) comprises the externally threaded bolt (9, 9B, 9C & 22) and the internally threaded tube (10 / 11) arranged to receive the externally threaded bolt (9C) (See Figures 5 & 6).

Regarding claim 9, Mijnen as modified by Matsuura discloses does not explicitly disclose the length of the internally threaded tube (10/11) is the same as the length of the shank of the externally threaded bolt (9C) (See Figure 1).
It would have been an obvious matter of design choice to make the threaded tube the same as the length of the shank of the externally threaded bolt, since applicant has not disclosed that having the same or equal length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the length of the internally threaded tube being a different length of the shank of the externally threaded bolt.

Regarding claim 11, Mijnen as modified by Matsuura does not explicitly disclose the length of the adjustment member (7, 9, 9A, 9B, 9C & 22) allowing adjustment of the distance between the first and second clamping hook (i.e. Front / Rear & Left / Right (4, 70-160 mm, preferably in the range of approximately 80-150 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the length of the adjustment member (7, 9, 9A, 9B, 9C & 22) allowing adjustment of the distance between the first and second clamping hook (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) to vary in range of approximately 70-160 mm, preferably in the range of approximately 80-150 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 12, Mijnen as modified by Matsuura discloses the first and second clamping hooks (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) each comprises an arm having an acute angle with the shoulder forming the receiving space to receive the longitudinal rod of the bicycle luggage carrier (8) (See Figures 6, 7, 9 & 10).

Regarding claim 13, Mijnen as modified by Matsuura does not explicitly disclose the angle between the shoulder and the arm of the first and second clamping hooks is comprised in a range of approximately 45 – 60 degrees, prefereably in a range of approximately 50 – 60 degrees, more preferably around approximately 55 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the angle between the shoulder and the arm of 45 – 60 degrees, preferably in a range of approximately 50 – 60 degrees, more preferably around approximately 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 14, Mijnen as modified by Matsuura discloses the receiving spaces of the first and second clamping hooks (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) of the clamping set are facing each other (See Figures 3 & 6).

Regarding claim 15, Mijnen as modified by Matsuura does not explicitly disclose wherein the first and second clamping hooks (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) being manufactured from the plastic material.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second clamping hooks being manufactured from the plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 146.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 20 2015 103 672 U1) to Mijnen in view of (Japan Patent Number 2006–88795 A) as applied to claim 7 above, and further in view of Patent Publication Number 2013 / 0233992 A1) to Darré et al.
explicitly disclose the first and second clamping hooks are manufactured by means of injection-molding.
Darré et al., teaches the clamping hook (124) is manufactured by means of injection-molding (See Paragraph 0030).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second clamping hooks manufactured by means of injection-molding as taught by Darré et al., with the mounting system of Mijnen in order to enhance the hook plane with a substantially smooth surface to provide for easy sliding of the hook member along the front surface.

Allowable Subject Matter
Claims 1, 2, 3, 4, 6, 17, 18, 19, 20, 21 & 22 are allowed.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues and respectfully disagrees that the cited reference (Japan Patent Number 2006–88795 A) to Matsuura fail to teach or suggest all the features recited in Claim 7 (at least as amended).   For example, the cited reference fails to an adjustment member located below the carrier coupling part and extending between said first clamping hook and said second clamping hook such that a distance between said first and second clamping hook is adjustable,
wherein a shoulder of each of said first clamping hook and of said second clamping hook includes an upper coupling part contact surface and a lower rod contact surface, wherein the shoulder of said first and second clamping hook is arranged to receive said adjustment member between said upper coupling part contact surface and said lower rod contact surface.”

Examiner disagrees, Matsuura ‘795 teaches wherein the clamping system comprises at least two clamping sets (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6), each clamping set including the first clamping hook (i.e. Front / Rear & Left (5 & 5A) in Figures 3 & 6) and the second clamping hook (i.e. Front / Rear & Right (4 & 4A) in Figures 3 & 6) each arranged to clamp the longitudinal rod (8) of the bicycle luggage carrier (See Figures 9 & 10), the clamping set further including an adjustment member (7, 9, 9B, 9C & 22) located below (i.e. via Horizontal Height Plane in Figures 4 & 8) the carrier coupling part (i.e. Left & Right (3) in Figures 4 & 8) and extending between the first clamping hook (i.e. Front / Rear & Left (5 & 5A) in Figures 3 & 6) and the second clamping hook (i.e. Front / Rear & Right (4 & 4A) in Figures 3 & 6) such that the distance between the first and second clamping hook (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) is adjustable (See Figures 2 & 3); and wherein the shoulder (i.e. (1, 12 & 13) & (2 & 18) in Figure 3) of the first and second clamping hook 

[AltContent: arrow][AltContent: textbox (Carrier Part (3))][AltContent: arrow][AltContent: textbox (Upper Coupling Contact Surface (16))][AltContent: textbox (Adjustment Member (9, 9C & 22))]
[AltContent: connector][AltContent: connector][AltContent: textbox (Adjustment Member (9) Height is Below Carrier Part (3))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder of 1st Clamping Hook (1, 12 & 13))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder of 2nd Clamping Hook (2 & 18))]	
    PNG
    media_image1.png
    146
    413
    media_image1.png
    Greyscale

[AltContent: textbox (Clamping Hooks (4/4A) & (5/5A))][AltContent: textbox (Lower Rod Contact Surface (17))]

Given the broadest reasonable interpretation, the cited reference (Japan Patent Number 2006–88795 A) to Matsuura meets and satisfies the structural limitations as set forth in Claim 7.
	Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734